
	
		III
		111th CONGRESS
		1st Session
		S. RES. 362
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2009
			Mr. Shelby (for himself,
			 Mr. Vitter, Mr.
			 Cochran, Mr. Cornyn,
			 Mrs. Hutchison, Mr. Isakson, Mrs.
			 Shaheen, and Mr. Wicker)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Secretary of the Treasury should direct the United States Executive Directors
		  to the International Monetary Fund and the World Bank to use the voice and vote
		  of the United States to oppose making any loans to the Government of Antigua
		  and Barbuda until that Government cooperates with the United States and
		  compensates the victims of the Stanford Financial Group fraud.
	
	
		Whereas thousands of investors, many of them in the United
			 States, lost billions of dollars that they invested in fraudulent Stanford
			 International Bank certificates of deposit;
		Whereas Allen Stanford had close ties with the Government
			 of Antigua and Barbuda and, among other things, Mr. Stanford is alleged to have
			 loaned at least $85,000,000 to the Government of Antigua and Barbuda, which
			 likely came from investor funds;
		Whereas the relationship of the Stanford Financial Group
			 with the Government of Antigua and Barbuda was described in a joint statement
			 by the Stanford Financial Group and the Cabinet of Antigua and Barbuda as a
			 productive and mutually beneficial relationship;
		Whereas the United States Securities and Exchange
			 Commission alleged that Leroy King, the chief executive officer of the
			 Financial Services Regulatory Commission of Antigua and Barbuda, was bribed by
			 Mr. Stanford not to investigate the Stanford International Bank, to provide Mr.
			 Stanford with access to the Financial Services Regulatory Commission's
			 confidential files, to allow Mr. Stanford to dictate the Financial Services
			 Regulatory Commission's responses to inquiries by the Securities and Exchange
			 Commission about the Stanford International Bank, and to withhold information
			 from the Securities and Exchange Commission;
		Whereas, after the fraud allegedly perpetrated by the
			 Stanford Financial Group was made public, the Government of Antigua and Barbuda
			 seized Stanford property in Antigua and Barbuda worth up to several hundred
			 million dollars;
		Whereas, in an October 28, 2009, report, the United States
			 court-appointed receiver, Ralph Janvey, reported that the total of all
			 cash collected is $128.8 million, of which $71.5 million remains on hand after
			 payment of expenses, which falls far short of investor losses;
		Whereas Janvey's report also noted that the
			 Antiguan liquidators object to every attempt to secure and liquidate assets,
			 world-wide, and [t]he government of Antigua refuses to recognize
			 US orders even as to entities for which there is no other owner i.e. the
			 Antiguan liquidators were only appointed to liquidate two of the more than 150
			 Stanford entities, but we are hindered by Antigua's refusal to recognize the
			 Court's orders even as to non-disputed entities; and
		Whereas the Government of Antigua and Barbuda is seeking
			 loans from the International Monetary Fund and the World Bank: Now, therefore,
			 be it
		
	
		That it is the sense of the Senate
			 that the Secretary of the Treasury should direct the United States Executive
			 Directors to the International Monetary Fund and World Bank to use the voice
			 and vote of the United States to ensure that any loan made by the International
			 Monetary Fund or the World Bank to the Government of Antigua and Barbuda is
			 conditioned on providing complete redress to the victims of the Stanford
			 Financial Group fraud, including through—
			(1)the full
			 cooperation of the Government of Antigua and Barbuda and the liquidators
			 appointed for the liquidation proceeding relating to the Stanford International
			 Bank in Antigua and Barbuda with the Securities and Exchange Commission, the
			 Department of Justice, and the United States court-appointed receiver in
			 investigating the Stanford Financial Group fraud and marshaling the assets of
			 Mr. Stanford and Stanford-affiliated entities;
			(2)an agreement by
			 the Government of Antigua and Barbuda to be subject to the jurisdiction and
			 bound by the judgment of any United States court or international court that is
			 adjudicating the claims of victims of the Stanford Financial Group
			 fraud;
			(3)the transfer of
			 the assets seized by the Government of Antigua and Barbuda and the liquidators
			 in Antigua and Barbuda to the United States court-appointed receiver for the
			 benefit of victims of the Stanford Financial Group fraud;
			(4)a contribution by
			 the Government of Antigua and Barbuda to the United States receivership estate,
			 for the benefit of victims of the Stanford Financial Group fraud, in an amount
			 equal to the amount of any funds provided to Antigua and Barbuda by Mr.
			 Stanford or any Stanford-affiliated entity; and
			(5)a contribution by
			 the Government of Antigua and Barbuda to the United States receivership estate,
			 for the benefit of victims of the Stanford Financial Group fraud, in an amount
			 equal to any payments made by Mr. Stanford or the Stanford Financial Group to
			 officials of the Government of Antigua and Barbuda for the purpose of
			 subverting regulatory oversight of the Stanford International Bank.
			
